Citation Nr: 0516513	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1975, to include confirmed service in Vietnam from 
February 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a November 2004 videoconference hearing to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran's post-traumatic stress disorder has been 
medically linked to his active duty service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for post-traumatic stress 
disorder is warranted.   A discussion of the VCAA is 
therefore not needed.

Service Connection

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD) due to 
his experiences in combat in Vietnam.  Specifically, he 
contends that he served as a door gunner aboard helicopters 
flying combat missions, and thus experienced the stress of 
firing and being fired upon by the enemy, as well as having 
to retrieve the bodies of fallen soldiers. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted.  If the evidence establishes that the veteran was 
engaged in combat with the enemy, and the claimed stressor is 
related to combat experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2004); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In the instant case, the Board notes that the veteran's DD 
Form 214, Report of Transfer or Discharge, does not indicate 
receipt of any combat citations.  However, other evidence in 
the veteran's service personnel file does establish that the 
veteran operated as a door gunner on combat missions in 
Vietnam. 

The veteran's first period of service ended in July 1971, at 
which time he opted for immediate reenlistment.  As a 
condition of that reenlistment, however, he indicated his 
desire to be utilized as a door gunner.  This condition was 
accepted, as evidenced by the veteran's Special Orders, dated 
July 28, 1971, which document his reenlistment and his 
assignment of duty as door gunner.  Thus, the Board finds 
that the veteran personally engaged in combat with the enemy.   

As such, the question becomes whether the claimed stressors 
are consistent with the circumstances, conditions, or 
hardships of the veteran's service in Vietnam.  Here, the 
veteran claims that as a door gunner, he was fired upon and 
he fired his weapon at the enemy while flying low in hot 
zones.  Their mission, in part, was to pick up dead bodies.  
The Board finds these events are consistent with the 
hardships of service in Vietnam as a door gunner flying on 
combat missions.  Indeed, the title of "gunner" strongly 
suggests that the duties of that occupational specialty 
involved the active use of a gun in combat situations.  The 
veteran's lay testimony is sufficient to establish the 
occurrence of the claimed in-service stressors.

Of record are VA outpatient clinical records, dated from 
January 2001 to December 2003, which document the veteran's 
ongoing treatment for PTSD.  Of note is a July 2001 VA mental 
status examination.  A review of the claims folder, to 
include the veteran's service personnel records and VA 
medical records, was conducted.  The veteran described in 
detail the circumstances of his service, to include his 
duties as a door gunner.  He also reported specifically how 
these memories adversely affect his daily life.  Based upon 
the folder review, and the examination results, the examiner 
noted a diagnosis of chronic PTSD. 

The Board finds the July 2001 examination, as well as the 
balance of the veteran's corroborating treatment records, to 
be medical evidence of a causal nexus between the veteran's 
current symptoms and his combat service.  Accordingly, 
service connection is warranted for the veteran's PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


